FIFTH AMENDMENT TO PURCHASE AGREEMENT
(Scottsburg Healthcare Center)

This Fifth Amendment to Purchase Agreement (Scottsburg Healthcare Center) is
made effective as of March , 2104, by and between 1350 N. Todd Drive, LLC, an
Indiana limited liability company ("Purchaser") and Wood Moss, LLC, a Georgia
limited liability company ("Seller").




Recitals

A.

Seller and Purchaser are parties to that certain Purchase Agreement (Scottsburg
Healthcare Center) dated as of October 9, 2008, as amended and assigned to date
(as amended, the "Purchase Agreement"), all capitalized terms used herein and
not otherwise defined having the meanings ascribed to then in the Purchase
Agreement).




B.

The parties wish to further amend the Purchase Agreement as more particularly
set forth herein.




Accordingly, in consideration of the terms, conditions and covenants contained
in the Purchase Agreement and herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree to amend the Purchase Agreement as follows:



1.

Section 2 of the Purchase Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:




SECTION 1. Purchase Price. The purchase price for the Property shall be Three
Million Six Hundred Thousand and 00/100 Dollars ($3,600,000.00) (the "Purchase
Price") to be paid, plus or minus prorations provided herein, in immediately
available funds at Closing.




2.

All references in the Purchase Agreement to the terms "Indemnity Escrow
Account", "Indemnity Escrow Agent", "Indemnity Escrow Agreement" and "Exhibit
"B" are hereby deleted in their entirety.




3.

Section 18(A) of the Purchase Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:




(A) Seller's Indemnification. Seller will defend, indemnify and hold Purchaser,
and all of purchaser's directors, officers, manager, members, shareholders and
affiliated (collectively, "Purchaser Parties") harmless against any and in
respect of any and all liability, damage, loss, cost, and expenses arising out
of or otherwise in respect of: (a) any misrepresentation, breach of warranty, or
non-fulfillment of any agreement or covenant contained in this agreement; and
(b) any and all actions, suits, proceedings, audits, judgments, costs, and legal
and other expenses incident to any of the foregoing or to the enforcement of
this Section 18(A),




4.

The Purchase Agreement is unchanged except as specifically set forth herein.







IN  WITNESS WHEREOF, each of the parties has caused this Fifth Amendment to
Purchase Agreement (Scottsburg Healthcare Center) to be executed on the day
first written above.







PURCHASER:

SELLER:




1350 N. Todd Drive, LLC

Wood Moss, LLC







By:  Moishe Gubin, Manager

By:  /s/ Christopher F. Brogdon, Manager





HNZ W 8 5643_1 . dou2887-53

3




--------------------------------------------------------------------------------






